Citation Nr: 0415716	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  97-25 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to May 
1968.

The Philadelphia, Pennsylvania, Department of Veterans 
Affairs, Regional Office, (RO) previously denied the 
veteran's claim for service connection for PTSD in August 
1983.  The veteran was notified of this decision on September 
16, 1983; he failed to file a timely notice of disagreement 
with this decision.

This appeal arose from an April 1996 rating decision of the 
Philadelphia, Pennsylvania RO, which found that the veteran 
had not presented sufficient new and material evidence to 
reopen his claim for service connection for PTSD.  In July 
1999, the RO reopened the veteran's claim and denied 
entitlement to service connection for PTSD.  The veteran 
testified at a video conference hearing before the 
undersigned Acting Veterans Law Judge in May 2003.


FINDINGS OF FACT

1.  The denied entitlement to service connection for PTSD in 
August 1983.

2.  Evidence submitted since the August 1983 denial is 
relevant to and probative of the question of whether the 
veteran suffers from PTSD related to his period of service, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence to reopen the claim for service 
connection for PTSD has been submitted.  38 U.S.C.A. 
§§ 5103A, 5107(a), 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156(a), 3.304(f), 20.302 (2001 and 2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has contended that he suffers from PTSD as a 
direct result of his service in Vietnam.  He indicated that 
while stationed at various Air Force bases in Vietnam, he was 
subjected to attacks that threatened his life.  He stated 
that, because Air Force personnel had not been issued arms, 
he was unable to defend himself during these attacks.  As a 
consequence, he stated that he suffers from nightmares of 
these events, as well as flashbacks.


Preliminary matters

Generally under the VCAA, VA must make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 C.F.R. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2003).  Although a person 
seeking to reopen a claim is a claimant under the terms of 
the VCAA and the duty to notify pertains to claimants (see 
Quartuccio v. Principi, 16 Vet. App. at 187), the duty to 
assist in obtaining evidence necessary to substantiate a 
claim does not apply to applications filed before August 29, 
2001, to reopen previously disallowed claims.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (applicability rules for 38 C.F.R. 
§ 3.159 as amended).  Under the law in effect at the time of 
the veteran's October 1995 application to reopen his claim, 
VA had no duty to assist him to develop evidence in support 
of his claim until the previously disallowed claim was 
reopened.  See Elkins v. West, 12 Vet. App. 209, 218 (1999).

VA is not obligated to assist in developing evidence to 
reopen a previously denied claim by providing medical 
examinations or obtaining a medical opinion until the claim 
is reopened.  66 Fed. Reg. 45,620 (Aug. 29, 
2001)(applicability of 38 C.F.R. § 3.159(c)(4)(iii)).

This claim to reopen was already pending on the effective 
date of the most recent amendment of 38 C.F.R. § 3.156(a), 
which expressly applies only to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620, 45, 630 (Aug. 29, 
2001).  Consequently, this appeal is decided under the older 
version of the regulations.

That notwithstanding, the regulations implementing the VCAA 
do not otherwise create an exception to the applicability 
dates with respect to VA notification in cases of claims to 
reopen a finally decided claim.  38 C.F.R. § 3.159 (2003).  A 
cursory review of the claims file indicates that the veteran 
was provided appropriate notification in this regard (see, 
among other things, a September 2001 letter from the RO), but 
in the event that he was not provided such notice, given the 
favorable action hereinbelow, the Board is not precluded from 
proceeding to an adjudication of the veteran's petition to 
reopen the claim of service connection for PTSD.  


Applicable laws and regulations

The applicable criteria state that a notice of disagreement 
shall be filed within one year from the date of mailing of 
the notification of the initial review and determination; 
otherwise, that determination will become final and is not 
subject to revision on the same factual basis.  The date of 
the notification will be considered the date of mailing for 
purposes of determining whether a timely appeal has been 
filed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.302 (2003).  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A.§ 5108 (West 
1991).  "New and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in conjunction with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).

According to the applicable regulation, service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of 38 C.F.R. § 3.1(y) and the claimed 
stressor is related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2003).

The Board must determine itself if new and material evidence 
has been submitted to reopen a claim, regardless of the 
findings of the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd. Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).


Factual background

The evidence of record prior to the August 1983 denial of 
service connection for PTSD included the veteran's DD-214, 
which showed that his military occupational specialty was 
aircraft repairman.  He received the Vietnam Service Medal, 
the Air Force Medal, the National Defense Service Medal and 
the Vietnam Campaign Medal.  There was no indication that he 
had received any combat badges or awards.

The veteran's service medical records showed that he was 
psychiatrically normal at the time of his entrance into 
active service in February 1964.  In February 1966, he was 
treated after an episode of heavy drinking and the ingestion 
of Robaxin and Aspirin.  He indicated that he had begun to 
drink heavily due to frustrations at work and with his 
girlfriend.  He appeared embarrassed over having taken the 
pills and denied that he was trying to kill himself; rather, 
he stated that he had done it in anger at his girlfriend.  
The mental status examination showed that he was alert, 
oriented, and cooperative.  There were no signs of 
depression, psychosis or suicidal ideation.  The assessment 
was situational maladjustment and drunkenness.  At the time 
of the March 1968 separation examination, he was noted to be 
psychiatrically normal and offered no complaints.

In the 1970's and 1980's, the veteran was treated for alcohol 
dependence.  He underwent several attempts at detoxification.

VA afforded the veteran an examination in July 1983.  He 
complained that he was withdrawn and lacked motivation.  He 
stated that he had flashbacks of Vietnam and was very jumpy.  
He also complained of anxiety, a sleep disturbance and 
depression.  He denied getting any psychiatric treatment.  He 
stated that during the war he had been a platoon leader at 
one time and that he had ordered his men to take a bridge, 
which was blown up.  He blamed himself for the deaths of his 
men.  The examination showed that he was relevant, coherent 
and cooperative.  He was moderately depressed but there were 
no psychotic symptoms elicited.  The diagnosis was dysthymic 
disorder; moderate PTSD.

The evidence submitted after the 1983 denial included the 
veteran's personnel records which showed that he was an 
aircraft repairman during the time that he was stationed in 
Vietnam.  

The veteran submitted a statement in October 1995, in which 
he stated that he had been with the 5th Special Forces 
stationed at Nha Trang Air Force Base.  He stated that, after 
a cease-fire, the base was attacked.  As Air Force personnel, 
he had not been issued any weapons and had to go into a 
bunker.  He was unable to defend himself.  He said that being 
in the bunker, unable to defend himself, was the most 
traumatic experience of his life.

The veteran was subsequently incarcerated and participated in 
group therapy.  The social worker noted that the conditions 
were not ideal for treatment, but that the veteran had seemed 
to respond to interventions designed to alleviate PTSD 
symptoms.

In January 1997, the veteran submitted a stressor statement.  
He again referred to the attack upon Nha Trang Air Base.  He 
stated that this incident was terrifying.

VA treatment and hospital records from 1996 noted that he was 
being treated for alcoholism and complaints of depression.  A 
May 6 to 9, 1996 VA hospitalization diagnosed alcoholism and 
dysthymia, rule out PTSD.

VA afforded the veteran an examination in July 1997.  After 
reviewing the record, the examiner diagnosed generalized 
anxiety disorder with features of PTSD.  The examiner noted 
that the veteran did not seem to fully fulfill the criteria 
for PTSD.  The examiner then opined "[i]t is the 
professional opinion of the examining psychiatrist that the 
patient has a striking characterological disturbance and 
substance abuse that seems to have started even prior to his 
being exposed to the possible predisposing traumatic 
stressor.  He also does not seem to fully fulfill the 
criteria on general numbing of responsiveness and avoidance 
of stimuli."

The veteran was then examined by Social Security.  The 
veteran complained of suffering from nightmares of his 
inservice traumatic events.  He was clearly troubled and had 
poor hygiene.  He was anxious and depressed.  The mental 
status examination found that his mood was depressed and he 
had difficulty maintaining appropriate emotional responses.  
The diagnoses were major depressive disorder, PTSD, and 
inadequate personality traits.

The veteran testified at a personal hearing at the RO in 
March 2000.  He again referred to the attack on Nha Trang Air 
Base.  He also stated that, after he had been transferred to 
Phu Cat Air Base, his duties had included providing aid to 
the nearby village.  He indicated that upon driving to the 
village, a firefight had ensued and surrounding trucks were 
fired upon.  Again, he had no weapon and was unable to defend 
himself.  

VA re-examined the veteran in July 2000.  He stated that he 
had nightmares about someone trying to kill him.  He said he 
had a startle response, was anxious and avoided crowds and 
reminders of the war.  He also referred to depression and a 
loss of interest in things.  The mental status examination 
found that he was anxious and fidgety.  He became tearful 
when talking of Vietnam and his speech was tremulous at 
times.  His mood was depressed and anxious and his affect was 
congruent and mildly labile.  He was alert and oriented.  The 
diagnosis was PTSD.  The examiner stated the following:

I have reviewed his entire record, as 
noted.  Since the main theme of the 
patient's presentation seems to be his 
nightmares and memories of Vietnam and 
related Post-Traumatic Stress Disorder 
symptoms as noted above; that is, 
exposure to a traumatic event where he 
fears death, the recurrent intrusive 
nature of the same, avoidance symptoms as 
noted above, and decreased sleep and 
increased irritability, hypervigilant 
symptoms as noted above, he fills the 
diagnostic criteria for Post-Traumatic 
Stress Disorder.  His depression and 
anxiety seem to be coexistent, with PTSD 
being the primary...

The veteran then testified before the Board in May 2003.  He 
again referred to the Nha Trang attack and the dangers of 
driving between the Phu Cat Base and the local village.  He 
indicated that after his return to the States in 1967, he 
began to have trouble with alcohol.  He also stated that he 
had begun to have nightmares in the summer of 1967.  Prior to 
service, he noted that he was a very social person, but that 
afterwards he avoided crowds.  He had nightmares, trouble 
sleeping and was quick-tempered.  He avoided reminders of the 
war.  He commented that he had been free of alcohol for the 
past year.


Analysis

The evidence received after the August 1983 denial of the 
claim, including the July 1998 examination and the July 2000 
VA examination, is clearly relevant to and probative of the 
question of whether the veteran suffers from PTSD 
etiologically related to his claimed in-service stressors.  
Taking this evidence as credible for the sole purpose of the 
claim to reopen, it is found that it must be considered in 
order to fairly decide the merits of the claim.  See 
38 C.F.R. § 38 C.F.R. § 3.156(a) (2001).  When there is such 
evidence, "[t]his does not mean that the claim will always 
be allowed, just that the case will be reopened and the new 
evidence considered in the context of all other evidence for 
a new determination of the issues."  Smith v. Derwinski, 1 
Vet. App. 178, 180 (1991).


ORDER

New and material evidence having been submitted to reopen the 
claim for service connection for PTSD, the benefit sought on 
appeal is granted.


REMAND

A review of the evidence of record does not indicate that the 
RO made any attempt to verify the veteran's claimed 
stressors.  His personnel records indicate that he was with 
the 14 FMS at Nha Trang Air Base from October 1966 to April 
1967 and with 37 FMS at Phu Cat Air Base from April to 
November 1967.  This information should be used in an attempt 
to verify the veteran's claimed stressors.

This appeal is therefore REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the veteran if further action is required on your part:

1.  The RO must ensure that the duties to 
notify and assist, as noted in 38 C.F.R. 
§ 3.159(b) and (c) (2003), are complied 
with regarding this claim of service 
connection for PTSD.

2.  The RO should forward a list of the 
veteran's claimed stressors and provide 
this list to the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR).  (See the veteran's October 
1995 and January 1997 statements and the 
March 2000 and May 2003 hearing 
testimony.)  The AMC should request that 
they conduct a search for the records of 
the 14 FMS, Nha Trang Air Base, developed 
between October 1966 and April 1967, and 
those of 37 FMS, Phu Cat Air Base, 
developed between April and November 
1967.  An attempt should be made to 
verify the veteran's claimed stressors, 
as noted on the list provided.  

3.  After a response is received from the 
USASCRUR, the RO should afford the 
veteran a complete VA psychiatric 
examination.  After reviewing the 
evidence of record, the examiner should 
render an opinion as to whether the 
veteran suffers from PTSD and whether 
that condition, if diagnosed, is related 
to any verified in-service stressor.  The 
examiner should specifically state which 
verified stressor is sufficient to result 
in PTSD symptoms.

4.  The RO should then readjudicate the 
veteran's claim.  If the decision remains 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case and an 
opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 


appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	J. A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



